DETAILED ACTION
This Office Action is responsive to application number 17/072,383 HINGE POST FOR TOILET SEAT, filed on 10/16/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 4, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse of Species A in the reply filed on 5/13/2022.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  the limitation “second axis” is understood to mean translation along a line in a plane rather than an axis about which rotational movement may occur.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. 2016/0015226).
Regarding claims 1, 15 and 19 Chen shows a toilet seat assembly (Fig. 1) comprising: a hinge post (40, 50) configured to be coupled to a toilet bowl (¶ [0029]); a toilet seat (30) configured to move between a raised position and a lowered position about a pivot axis (through 31 shown by the line connecting the parts in the break out of Fig. 2) relative to the toilet bowl; and a slow-close member (80,81) coupled to the hinge post such that the pivot axis remains stationary relative to the hinge post (Fig. 2), the slow-close member also coupled to the toilet seat such that the toilet seat is moveable along a second axis relative to the hinge post (the linear movement of the toilet seat 30 when it is placed on or removed from the hinge post Fig. 7-8), the slow-close member controlling movement of the toilet seat about the pivot axis (implicit in buffer/damper 80, 81) when the toilet seat moves from the raised position to the lowered position (¶ [0032]).  
Regarding claim 8 Chen shows the toilet seat assembly of claim 1, wherein the second axis is perpendicular to the pivot axis (Figs. 7 & 8).  
Regarding claim 21 Chen shows the toilet seat assembly of claim 15, further comprising a toilet lid (10) moveable between a raised position and a lowered position about the pivot axis, wherein the slow-close member is coupled to the toilet lid to control movement of the toilet lid about the pivot axis when the toilet lid moves from the raised position to the lowered position (¶ [0029]; lid 10 is attached to seat 20 via the child seat 30 and damper 80,81).
Claim(s) 1, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiamen (CN 108 420 353 A).
Regarding claims 1, 15, and 19 Xiamen shows a toilet seat assembly (Fig. 1) comprising: a hinge post (40, 50) configured to be coupled to a toilet bowl (implicit); a toilet seat (22) configured to move between a raised position and a lowered position about a pivot axis (through 40, 30, 111) relative to the toilet bowl; and a slow-close member (30,31) coupled to the hinge post such that the pivot axis remains stationary relative to the hinge post (Fig. 1), the slow-close member also coupled to the toilet seat such that the toilet seat is moveable along a second axis relative to the hinge post (the linear movement of the toilet seat 22 along the dashed lines shown near 11; Fig. 8), the slow-close member controlling movement of the toilet seat about the pivot axis (implicit in damper 30, 31) when the toilet seat moves from the raised position to the lowered position.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiamen (CN 108 420 353 A) in view of Chen et al. (US Pub. 2016/0015226).
Regarding claim 3 and 17 Xiamen shows the toilet seat assembly of claims 1 and 15, wherein the hinge post is a first hinge post (11) and the slow-close member is a first slow-close member (30), wherein the toilet seat assembly further comprises a second slow-close member (31), and wherein the second slow-close member cooperates with the first slow-close member for the toilet seat to be moveable along the second axis and to control the movement of the toilet seat about the pivot axis (Fig. 9). But Xiamen fails to show a second hinge post.  However, Chen shows a first and second hinge posts (50, 51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen to include a first and second hinge post as shown by Chen for the purpose of saving material and manufacturing costs of the toilet seat hinge device. 
Allowable Subject Matter
Claims 2, 5-7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pecar (US Pub. 2020/0370352) shows the general state of the art of a damping hinge; Legg (FR 1093165 A) shows a toilet seat hinge with a hinge post a damper and two axis.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/20/2022